United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1370
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Donald A. Harvey

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                            Submitted: January 8, 2018
                               Filed: May 30, 2018
                                 ____________

Before LOKEN, BEAM, and KELLY, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

       A grand jury charged Donald Harvey with receipt of child pornography in
violation of 18 U.S.C. § 2252A(a)(2) (Count I), and possession of child pornography
in violation of 18 U.S.C. § 2252(a)(4)(B) (Count II). The factual basis for both
counts was child pornography found when police searched the Toshiba hard drive
from Harvey’s laptop computer. Before trial, Harvey pleaded nolo contendere,
admitting a factual basis for both counts. Harvey moved to withdraw his plea. The
district court1 denied the motion after a hearing and subsequently imposed concurrent
sentences of 74 months in prison on each count, varying downward from the advisory
guidelines range of 135 to 168 months. Harvey timely appealed. We affirmed the
denial of his motion to withdraw the plea. However, we concluded that both counts
are based on the same act or transaction and therefore convictions on both violated
the Double Jeopardy Clause; we remanded to the district court “to exercise its
discretion to vacate one of the underlying convictions and to resentence Harvey.”
United States v. Harvey, 829 F.3d 586, 591 (8th Cir. 2016), quoting Ball v. United
States, 470 U.S. 856, 864 (1985). On remand, the district court vacated Count II, the
lesser-included possession count, and again imposed a 74-month sentence. Harvey
appeals, arguing a number of sentencing issues initially raised during the resentencing
proceedings. We affirm.

      Because the resentencing issues involve the nature of Harvey’s offense, we
begin with background facts stated in our prior opinion, Harvey, 829 F.3d at 588:

      “In early 2014, Omaha Police arrested and detained Harvey on a charge
unrelated to this case and seized his Toshiba laptop. From jail, Harvey asked his
friend Rinat Chase to pick up his laptop from the Omaha Police Department and
check the laptop to make sure his personal documents and photos were still on the
laptop. Chase picked up the laptop, but she was unable to log on to the laptop using
the passwords Harvey gave her.

       “Chase took the laptop to a computer repair store. An employee at the store
advised Chase the laptop would be expensive to repair, but the store could transfer
the information from the laptop’s hard drive to another device. Chase brought her
own external hard drive to the store for the transfer. A few days later, Chase picked


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                         -2-
up her external hard drive, looked through its contents, and discovered what she
believed was child pornography.

      “On May 21, 2014, a judge released Harvey on bond in the unrelated case and
ordered him to report to the Salvation Army Adult Rehabilitation Facility. Chase
picked him up from the jail and the next day drove him to the Salvation Army.
Before she dropped him at the Salvation Army, Chase helped Harvey run some
errands, and she bought him a new cell phone. Harvey was continuously on the cell
phone until Chase dropped him off. Later, Chase brought Harvey’s laptop to him at
the Salvation Army and picked up the cell phone she purchased Harvey. Chase
looked through Harvey’s internet browsing history on the phone and clicked on a
link, which took her to a website containing videos of prepubescent males and
females engaged in sexual acts.

       “On July 7, 2014, Chase reported to the Bellevue Police Department that she
discovered child pornography on Harvey’s computer and that Harvey had viewed
child pornography on the cell phone she purchased for him. The next day, Bellevue
Police obtained and executed search warrants for the cell phone and Chase’s external
hard drive, which still contained the files the computer repair store transferred from
Harvey’s laptop. In the search, police found child pornography on the external hard
drive.

       “Police also went to the Salvation Army to seize Harvey’s laptop, but the
laptop was in pieces and the hard drive was missing. A week later, however, an
employee at the Salvation Army was cleaning a bookshelf in a common area when he
found the Toshiba hard drive from Harvey’s laptop hidden behind some books. The
Salvation Army gave the hard drive to the Omaha Police Department, which in turn
gave it to the Bellevue Police Department.




                                         -3-
      “Bellevue Police obtained a search warrant and searched the hard drive. In the
search, police discovered 36 videos of child pornography with creation dates ranging
from November 2012 through May 2013.”

       1. On appeal, Harvey first argues the district court abused its discretion when
it (a) denied his request to issue subpoenas directing the District of Nebraska
Probation Office to permit Harvey’s “experts” at the University of Nebraska to
examine presentence investigation reports (PSRs) “for all of the federal prosecutions
for possession or receipt of child pornography within the District of Nebraska since
the effective date of the PROTECT Act in 2005,” and (b) refused his demand to take
judicial notice of PSRs and other documents “in a variety of child pornography
cases.” Harvey argues this discovery was needed so that his experts could assess
whether there are “marked discrepancies between the sentencing patterns for each of
the Article III judges who have handled these cases” that would establish a pattern
of unwarranted sentencing disparities violating 18 U.S.C. § 3553(a)(6).

       In declining to revisit its rulings, the district court observed at resentencing that
it would not allow “going in and studying [PSRs] and sentencings in other cases”
because “every case is unique.” That ruling is consistent with prior decisions of this
court. We have declined to require that a district judge “must compare and contrast
the defendant under consideration with a similar offender who has been sentenced by
another federal judge.” United States v. Barron, 557 F.3d 866, 869 (8th Cir. 2009).
“The sentencing practices of one district court are not a reference point for other
courts.” United States v. Soliz, 857 F.3d 781, 783 (8th Cir. 2017). Thus, Harvey’s
reliance on § 3553(a)(6) to establish an abuse of discretion based on sentencing
discrepancies between district judges “is misplaced.” United States v. McElderry,
875 F.3d 863, 865 (8th Cir. 2017), cert. denied, No. 17-8348 (U.S. May 14, 2018).

      Harvey’s request to subpoena numerous PSRs in Probation Office files is
contrary to the “longstanding judicial view that confidentiality should be maintained.”

                                            -4-
United States v. Shafer, 608 F.3d 1056, 1066 (8th Cir. 2010); see United States Dept.
of Justice v. Julian, 486 U.S. 1, 12 (1988). “[I]nformation contained in a presentence
report should not be disclosed to third parties unless lifting confidentiality is required
to meet the ends of justice.” United States v. Figurski, 545 F.2d 389, 391 (4th Cir.
1976). Here, Harvey’s discovery motion stated that the issue he “seeks to explore is
the lack of consistency in the granting of downward departures and variances among
and between the judges in this District.” As we have explained, discovery for that
purpose was properly denied. Even in cases where defendants have raised the more
relevant issue of sentencing disparity among co-defendants or those who shared
common offense conduct, we have held that this “does not automatically create a
‘special need’ to release a PSR in order to allow disparity arguments under 18 U.S.C.
§ 3553(a)(6).” United States v. Williams, 624 F.3d 889, 895 (8th Cir. 2010). In these
circumstances, the district court’s decision that it would treat Harvey’s sentence as
“unique” meant the ends of justice did not require disclosure of these confidential
documents to Harvey’s attorney and his experts. There was no abuse of discretion.

       2. Harvey next argues the district court abused its discretion on remand when
it dismissed Count II, the lesser included possession offense, rather than the Count
I receipt offense based on the same offense conduct, a decision that resulted in a
higher base offense level. As the Fourth Circuit noted in affirming dismissal of the
lesser-included child pornography possession offense in United States v. Brown, the
great weight of authority holds that the proper remedy in this situation is to leave the
conviction for the greater offense intact. 701 F.3d 120, 128 (4th Cir. 2012), and cases
cited. Harvey complains the district court gave no explanation for its discretionary
decision. We disagree. The court expressly recognized that our remand meant it “had
to select one of the two counts,” and noted it had reviewed the record and found
Harvey guilty of the greater offense. The above-quoted facts from our prior opinion
make clear that Harvey’s offense included receiving child pornography on multiple
devices and transferring child pornography videos between devices. There was no
abuse of discretion in vacating the lesser-included possession offense.

                                           -5-
       3. Harvey next argues the district court erred by applying “congressionally
manufactured” child pornography guidelines that were not the product of Sentencing
Commission investigation, experience, or expertise. This contention, when addressed
to an appellate court, is without merit. “As we have stated repeatedly, even if a
district court may disregard the child pornography sentencing guidelines on policy
grounds, it is not required to do so. . . . [O]ur appellate role is limited to determining
the substantive reasonableness of a specific sentence where the advisory guidelines
range was determined in accordance with [U.S.S.G.] § 2G2.2.” United States v.
Burns, 834 F.3d 887, 889 (8th Cir. 2016) (citations and quotations omitted). Harvey
does not argue that the district court procedurally erred in applying any specific
enhancement, only that it should have ignored them all.

       4. Finally, Harvey argues the district court did not make sentencing findings
sufficient to permit meaningful appellate review and imposed a substantively
unreasonable sentence in granting a nearly 50% downward variance. On this
extensive sentencing record, these contentions are without merit.

      The judgment of the district court is affirmed.
                     ______________________________




                                           -6-